COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-103-CV
 
 
EVANGELIST
MATTIE TURNER                                              APPELLANT
 
                                                   V.
 
ATTORNEY
BOBBIE EDMONDS                                                 APPELLEE
 
                                               ----------
 
           FROM THE 141ST
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
 
                                              ------------
 




On July 3, 2009, this court affirmed the trial
court=s order
sustaining the contest to appellant=s
affidavit of inability to pay costs of the appeal.  Appellant was ordered to pay the required
$175.00 filing fee on or before July 15, 2009. 
Appellant was also ordered to pay or make arrangements to pay for the
preparation of the appellate record on or before July 15, 2009.  Appellant was notified that her failure to
pay or to make such arrangements would result in dismissal of the appeal for
want of prosecution.  See Tex. R.
App. P. 37.3(b), 42.3(c).  Appellant has
not paid the $175 filing fee, nor has she made payment arrangements for the
appellate record.  Instead, appellant
filed a AMotion
For New Hearing,@ which we deny.
Because appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court=s order
of August 28, 2007,[2]
and has not made payment arrangements for the appellate record, it is the
opinion of the court that this appeal should be dismissed for want of
prosecution.  Accordingly, we dismiss
this appeal.  See Tex. R. App. P.
37.3(b), 42.3(b).
Appellant shall pay all costs of this appeal, for
which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER
CURIAM
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  July 30, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).